Citation Nr: 1437859	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  06-10 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder for the period prior to June 22, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for a back disorder, to include as secondary to service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Kenneth L. LeVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and May 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  During the pendency of the appeal, the RO increased the disability rating for the Veteran's generalized anxiety disorder to 70 percent, effective June 22, 2011.  Despite the assignment of an increased disability evaluation, the issue remains in appellate status-post because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2012, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran requested that the record be held open for an additional 30 days to allow him to submit additional medical evidence, and waived his right to regional review of such evidence.  See 38 C.F.R. § 20.709 (2013).  Thereafter, the Board received additional treatment records.  The Board accepts this new evidence.

In July 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, including obtaining additional treatment records and affording the Veteran a VA examination for his claimed back disorder.  Although there has been substantial compliance with the Board's remand directives pertaining to the Veteran's generalized anxiety disorder, the Board finds there has not been substantial compliance with the remand directives for the Veteran's claimed back disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to service connection for a lung disorder has been raised by the record (see VA Form 4138, June 2014), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to service connection for a back disorder, to include as secondary to service-connected generalized anxiety disorder, is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if additional action is required.


FINDINGS OF FACT

1.  For the period prior to June 22, 2011, the Veteran's generalized anxiety disorder was manifested by depressed mood, anxiety, sleep problems, irritability, concentration problems, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the period beginning June 22, 2011, the Veteran's generalized anxiety disorder has been manifested by depressed mood, anxiety, sleep problems, irritability, concentration problems, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a worklike setting); impaired impulse control (such as unprovoked irritability with periods of violence); occasional suicidal or homicidal ideation; and inability to establish and maintain effective relationships.




CONCLUSIONS OF LAW

1.  For the period prior to June 22, 2011, the criteria for a disability evaluation in excess of 50 percent for generalized anxiety disorder were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9400 (2013).

2.  For the period beginning June 22, 2011, the criteria for a disability evaluation in excess of 70 percent for generalized anxiety disorder were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 132 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, a letter dated in January 2004 informed the Veteran that he should provide evidence showing that the symptoms from his service-connected disability had increased in severity.  In addition, the Veteran's increased rating claim was readjudicated in a March 2006 Statement of the Case (SOC) and March 2012 Supplemental Statement of the Case (SSOC), which provided him with notice of how VA assigns the disability rating and effective date elements of a claim.  See Dingess/Hartman, supra; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Board also concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service records and post-service VA and private treatment records.  Additionally, the claims file contains the Veteran's testimony and written statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The Veteran was also afforded VA examinations in April 2004, April 2005 and June 2011 (including a July 2011 addendum) for his generalized anxiety disorder.  Review of the examination reports demonstrates that the VA examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with a review of diagnostic test results, and noted the Veteran's current symptomatology.  Accordingly, the Board concludes that these reports are adequate upon which to base a decision in this case.

In addition, although the Board requested and obtained the appellant's medical treatment records from the Social Security Administration, a review of these records reveals no information concerning treatment for the Veteran's generalized anxiety disorder that are not already of record.

Further, as noted the Veteran was afforded a Board video conference hearing in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his attorney, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his attorney, demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims because the submissions and statements focused on the evidence and elements necessary to substantiate the claims.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).

Applicable laws and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2013).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

The Veteran's service-connected generalized anxiety disorder has been evaluated under DC 9400 (2012).  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2012).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

And, the criteria for a 100 percent rating are:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

The Board must also consider the Global Assessment of Functioning (GAF) scores that have been reported.  GAF scores, ranging from 0 to 100 percent, are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Additionally, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Lower scores assess increased impairment.

The Veteran claims he is entitled to a disability rating in excess of 50 percent beginning September 23, 2003, the effective date of the 50 percent rating.  Review of his VA treatment records, beginning in January 2003, show that he mainly sought treatment for complaints of stress related to being unemployed, noting that the U.S. Postal Service division where he worked after his back injury had closed.  He reported that he could not apply for a new job or he would lose his government benefits.  See treatment report, September 2003.  At that time, he was well-groomed, had a good sense of humor, and denied suicidal ideation or homicidal ideation.

In October 2003, he reported being depressed and anxious.  His assigned GAF score was 55, representing moderate symptoms.  In September 2004, the Veteran was seen at VA for depression because he was upset with people at work.  He also reported depression due to severe back pain.  His assigned GAF score was 55.  In December 2004, he reported that he was feeling better and denied the recurrence of anxiety or depression.  His assigned GAF score was 65, indicated mild symptoms.  He similarly reported feeling better in May and August 2005, at which time, his individual GAF scores were 65.

In April 2004, during a VA mental health examination, the Veteran discussed his concerns regarding employment problems.  He was assigned a GAF score of 55.  During an April 2005 VA mental health examination, the Veteran reported experiencing daytime anxiety and nighttime trouble falling asleep.  He noted depression stemming from a back injury at work, and reported occasional irritability.  He reported that his anxiety had improved over the years with treatment, but his back condition caused him to develop feeling of depression.   His assigned GAF score for depression was 50, and the GAF score for generalized anxiety disorder was 58.

In September 2005, he underwent a medical procedure for his back pain.  By April 2006, he reported that he was unemployed due to the severity of his back disorder.  VA treatment reports show he made many visits to the VA pain clinic during 2006.

In November 2006, he was seen for a VA psychological evaluation with complaints of anxiety and chronic back pain.  He was well-groomed, with his cognitive functioning grossly intact, and no evidence of psychosis, delusions or hallucinations.  Insight and judgment were good and he denied suicidal or homicidal ideations.  His assigned GAF was 55.

During VA mental health outpatient evaluations in January and May 2007, his assigned GAF scores were 58 and 65, respectively.  During a June 2007 evaluation, he denied any distress, stating that he was simply "feeling the pressure of everyday living piling up on me from time to time."  He denied any major problems at home, work or in his social life.  His assigned GAF score was 65.

In October 2009, he was seen at the VA for stress related to his daughter moving out to live with his ex-wife.  He denied signs of mania and suicidal or homicidal ideation, and showed no evidence of perceptual disturbances.  

In June 2011, the Veteran was afforded another VA examination, at which time, he reported experiencing constant anxiety, and depression as a result of being unemployed and his constant back pain.  He was clean, neatly-groomed and casually-dress.  His mood was anxious and depressed.  He was fully-oriented times three, endorsed no delusions or hallucinations, and endorsed insomnia.  He did not have inappropriate or obsessive/ritualistic behavior, but noted that he did sometimes have suicidal or homicidal thoughts when he felt worthless, more depress and when pain and anxiety increased.  He also reported occasional loss of temper.  The examiner assigned separate GAF scores of 48 for both depression and generalized anxiety disorder, despite the fact that the Veteran was not service-connected for depression.  In a July 2011 addendum, the examiner opined that the Veteran's major depressive disorder was not caused by, or a result of his generalized anxiety disorder or passive dependent personality disorder diagnosed in service.  He noted that the anxiety disorder had been present since 1970 and the depression had been diagnosed at times since 2004 and was mostly related to his non-service-connected back disorder.  

Based on a review of the aforementioned evidence of record, the Board concludes that for the period prior to June 22, 2011, the criteria for a disability evaluation in excess of 50 percent for generalized anxiety disorder were not met.  As noted above, his generalized anxiety disorder was manifested by symptoms no greater than depressed mood, anxiety, sleep problems, irritability, concentration problems, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Despite the appellant's contention that his April 2004 GAF score for depression was 50, as noted above, the VA examiner opined that the Veteran's depression was neither caused by, nor a result of his generalized anxiety disorder.  Moreover, while an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126; VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126.   As such, the Board concludes, for the period prior to June 22, 2011, the Veteran's generalized anxiety disorder most closely approximated the criteria for a 50 percent disability evaluation.  

For the period beginning June 22, 2011, the Board concludes that the criteria for a disability evaluation in excess of 70 percent for generalized anxiety disorder were not met.  As noted above, during this period, his disorder was manifested by symptoms no greater than depressed mood, anxiety, sleep problems, irritability, concentration problems, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a worklike setting); impaired impulse control (such as unprovoked irritability with periods of violence); occasional suicidal or homicidal ideation; and inability to establish and maintain effective relationships.  In spite of his contention that a higher, 100 percent disability rating is warranted, there has been no probative evidence to suggest that since June 22, 2011, he has experienced any of the symptoms commonly associated with the higher disability rating, including total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Accordingly, for the period beginning June 22, 2011, the Board concludes that the Veteran's generalized anxiety disorder most closely approximated the criteria for a 70 percent evaluation.

Throughout the entirety of the Veteran's appeal, in addition to the VA examinations and outpatient treatment reports, the Board has also considered the Veteran's personal statements regarding the severity of his generalized anxiety disorder.  In this regard, the Board is cognizant that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, his assertions are entitlement to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as evaluating the severity of a complex psychiatric condition, such as generalized anxiety disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, his assertions do not constitute competent medical evidence.  

Finally, the Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, however, a comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level.  The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran's disability has not been shown to cause marked interference with employment beyond that contemplated by the Schedule for Rating Disabilities; has not necessitated frequent periods of hospitalization; and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  Thus, the Board finds that the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that, for the period prior to June 22, 2011, the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder, and for the period beginning June 22, 2011, the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 70 percent for generalized anxiety disorder.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

For the period prior to June 22, 2011, a disability evaluation in excess of 50 percent for the Veteran's generalized anxiety disorder is denied.

For the period beginning June 22, 2011, a disability evaluation in excess of 70 percent for the Veteran's generalized anxiety disorder is denied.


REMAND

Under the VCAA, VA's duty to assist includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.

The Veteran contends that his current back disorder, which he admittedly incurred in an accident while working for the U.S. Postal Service in 1984 or 1985, has been aggravated by his service-connected generalized anxiety disorder.  Specifically, he states that, following his multiple back surgeries, he was unable to relax because of the generalized anxiety, and thus, his back has been unable to heal properly.  See Board hearing, April 2012.  He has not claimed that his back disorder is the result of, or was aggravated by any incident of active duty service.

The Board first notes that, in the February 2013 examination report, the examiner erroneously listed 1975 as the date of the Veteran's back injury, emphasizing that it occurred just five years after service.  She then opined that the condition was less likely than not proximately due to, or the result of, the Veteran's service-connected generalized anxiety disorder, stating that there was no cause and effect relationship between the two disorders.  However, the examiner not only noted an incorrect date for the back injury, but also failed to provide adequate reasons and bases for her conclusion that there was no cause and effect between the back disorder and the service-connected generalized anxiety disorder.  Accordingly, the Board concludes that a remand is necessary to return the claims folder to the VA examiner for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs marking evidence from the claims folder.

2.  Return the VA claims folder to the examiner who performed the February 2013 examination (if feasible) for an addendum opinion as to the following:

(a) The examiner should specify the correct date of the Veteran's work-related back injury.

(b) The examiner should provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that the Veteran's current back disorder was aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by his service-connected generalized anxiety disorder.  All opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

3.  If the examiner who performed the last VA examination is not available, a new examination should be scheduled with an appropriate, qualified examiner to perform an examination and address the issues noted above.

4.  Thereafter, review the examination report to insure that it is responsive to the remand directives.  If not, return the examination report to the examiner for an addendum opinion.   

5.  Thereafter, the issue on appeal must be readjudicated.  If the benefit sought on appeal is not granted, the appellant and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


